DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 4, 10, 14-17 is/are objected to because of informalities.
In regards to claim 4, claim 4 recites “default space” instead of “default user space”.
	In regards to claims 14-15, independent claim 1 recites “repositioning one or more assets”. However, claims 14-15, which depend on claim 1, recite “wherein assigning one or more assets…” which is viewed to be in reference to the aforementioned limitation of claim 1. As such, in the interest of compact prosecution, Examiner is viewing the “assigning” in claims 14-15 as “repositioning”.
	In regards to claim 10, claim 10 recites “the second default user space” and “the default user second space” instead of “second default space” as initialized in claim 9.
	In regards to claims 16-17, claims 16-17 both recite “the first asset” instead of “first SR asset” as initialized in claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5, 7-8, 10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regards to claim 10, claim 10 recites the limitation "the second default user space" while dependent on claim 5.  There is insufficient antecedent basis for this limitation in the claim. However, “a second default space” is initialized in claim 9. As such, in the interest of compact prosecution, Examiner is viewing claim 10 as being dependent on claim 9 instead of claim 5.
In regards to claim 5, 7-8, claims 5, 7-8 all reference “the modification”, while all being dependent on claim 3. There is insufficient antecedent basis for this limitation in the claim. However, claim 4 recites that the default user space “is modified…”. As such, in the interest of compact prosecution, Examiner is viewing claims 5, 7-8 as being dependent on claim 4 instead of claim 3.
In regards to claim 6, claim 6 references “scaling”, while being dependent on claim 3. There is insufficient antecedent basis for this limitation in the claim. However, claim 5 recites that the modification “includes scaling”. As such, in the interest of compact prosecution, Examiner is viewing claim 6 as being dependent on claim 5 instead of claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 2019/0043259 A1).

In regards to claim 18, Wang teaches a method for presenting simulated reality (SR) with an adaptable user space, the method comprising, by a processor:
receiving a real world layout corresponding to a physical space in which an SR environment will be displayed to a user (e.g. [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702; at block 704, the various image sensor data, non-image sensor data, and depth data captured from block 702 is used by the electronic device 100 to generate a mapping of the local environment surrounding the electronic device 100);
adapting, using the real world layout, a default user space to conform to one or more aspects of the physical space forming an adjusted user space (e.g. [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling; at optional block 708, the electronic device 100 receives modified outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume; the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; see also [0045]: electronic device 100 allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded volume; referring now back to Fig.5, the initial third point 512 generated by the electronic device 100 is positioned too close to the desk 504 such that the user 110 is likely to collide with the desk 504 if the user 110 walks close to or past the boundary of the virtual bounded area/volume; accordingly, the user 110 can use the hand-held controller 502 to reposition the third point 512 to the modified position 514);
assigning one or more assets to an SR layer relative to the adjusted user space, wherein the SR layer defines a layout of the SR environment (e.g. [0060],Fig.9: as illustrated, boundary 900 represents the outer boundary of a virtual bounded area, such as the bounded cage 610 of Figs.6,8A-8B; while the user 110 is located within boundary 900 in the first zone 902, such as illustrated in Fig.6, the electronic device 100 renders a VR environment for display but does not display the boundaries of the bounded cage 610; Examiner’s note: where the plurality of objects positioned/assigned in the VR environment, such as objects shown in 1302 of Fig.13, are viewed as the one or more assets, which are also viewed as collectively defining the layer/layout of the virtual environment); and
displaying the SR environment on a display device, in accordance with the SR layer, allowing the user to safely move around the user space to explore the SR environment without unsafe interactions with the one or more aspects of the physical space (e.g. as above, [0060]: electronic device 100 renders a VR environment for display; see also [0019]: defining an exterior boundary of a virtual bounded floor plan within which a user may navigate without colliding into objects ).

In regards to claim 19, Wang teaches a method, wherein the default space is modified to conform to one or more aspects of the real world layout to create the adjusted user space (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0043259 A1) in view of Bailey et al. (US 2019/0164343 A1).

In regards to claim 1, Wang teaches a simulated reality display system with an adaptable user space, comprising: 
a viewing device suitable for displaying a simulated reality (SR) environment (e.g. [0020],Fig.1: electronic device 100 can include a portable user device, such as a head mounted display); 
a non-transitory memory containing computer-readable instructions (e.g. [0036],Fig.4: system memory 408 comprising software 440); and
a processor (e.g. [0036]: one or more processors 404) configured to process the instructions for carrying out the following steps: 
receive a real world layout corresponding to a physical space in which the SR environment will be displayed to the user (e.g. [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702; at block 704, the various image sensor data, non-image sensor data, and depth data captured from block 702 is used by the electronic device 100 to generate a mapping of the local environment surrounding the electronic device 100);
adapt, using the real world layout, a default user space to conform to one or more aspects of the physical space forming an adjusted user space (e.g. [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling; at optional block 708, the electronic device 100 receives modified outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume; the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; see also [0045]: electronic device 100 allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded volume; referring now back to Fig.5, the initial third point 512 generated by the electronic device 100 is positioned too close to the desk 504 such that the user 110 is likely to collide with the desk 504 if the user 110 walks close to or past the boundary of the virtual bounded area/volume; accordingly, the user 110 can use the hand-held controller 502 to reposition the third point 512 to the modified position 514);
position one or more assets of an SR layer relative to the adjusted user space, wherein the SR layer defines a layout of a plurality of assets in the SR environment (e.g. [0060],Fig.9: as illustrated, boundary 900 represents the outer boundary of a virtual bounded area, such as the bounded cage 610 of Figs.6,8A-8B; while the user 110 is located within boundary 900 in the first zone 902, such as illustrated in Fig.6, the electronic device 100 renders a VR environment for display but does not display the boundaries of the bounded cage 610; Examiner’s note: where the plurality of objects positioned/assigned in the VR environment, such as objects shown in 1302 of Fig.13, are viewed as the one or more assets, which are also viewed as collectively defining the layer/layout of the virtual environment); and
display the SR environment on the display device, in accordance with the SR layer, allowing the user to safely move around the user space to explore the SR environment without undesirable interactions with the one or more aspects of the physical space (e.g. as above, [0060]: electronic device 100 renders a VR environment for display; see also [0019]: defining an exterior boundary of a virtual bounded floor plan within which a user may navigate without colliding into objects),
but does not explicitly teach the system,
wherein the one or more assets are repositioned.

However, Bailey teaches a system,
wherein the one or more assets are repositioned (e.g. [0036]: the system can show different warnings when the user gets close to moving outside the safe space, but could also include dynamically move objects in the VR environment as the user moves; for example, when the user changes location in a VR game, a computer controlled VR item can be in an area considered unsafe, and in response, the system moves the item to a better location in the VR environment so the user can interact with it in a corresponding safe area (which corresponds to a geographical area safe for VR interaction for the user)).



In regards to claim 2, the combination of Wang and Bailey teaches a system, further comprising an input device (e.g. Wang as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; for example, user-modification of boundary points can include pointing a hand-held controller at the floor of the local environment for selecting and repositioning at least one of the initial boundary points generated at block 706; also as above, [0045]) configured to adjust the relationship between the user space and the layout of the SR environment on the SR layer (e.g. Bailey as above, [0036]: dynamically move objects in the VR environment as the user moves; system moves the item to a better location in the VR environment so the user can interact with it in a corresponding safe area (which corresponds to a geographical area safe for VR interaction for the user); Examiner’s note: in combination, modification of safe area (virtual bounded area/volume in Wang), would alter relationship of assets in the virtual environment/layer since items may move to be within the safe area).

In regards to claim 3, Wang teaches a system, wherein the default user space is a first space associated with the SR layer (e.g. as above, [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); Examiner’s note: virtual bounded area/volume may be viewed as a first space that is associated with the SR layer, as the virtual bounded area/volume is used in association with the virtual environment when the virtual environment is being displayed).

In regards to claim 4, Wang teaches a system, wherein the default space is modified to conform to one or more aspects of the real world layout to create the adjusted user space (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]: electronic device 100 allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded volume; referring now back to Fig.5, the initial third point 512 generated by the electronic device 100 is positioned too close to the desk 504 such that the user 110 is likely to collide with the desk 504 if the user 110 walks close to or past the boundary of the virtual bounded area/volume; accordingly, the user 110 can use the hand-held controller 502 to reposition the third point 512 to the modified position 514).

In regards to claim 11, Wang teaches a system, wherein the real world layout is received by the system as a digital floorplan (e.g. as above, [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702; at block 704, the various image sensor data, non-image sensor data, and depth data captured from block 702 is used by the electronic device 100 to generate a mapping of the local environment surrounding the electronic device 100; Examiner’s note: mapping may be viewed as a digital floorplan; while generated based on captured data, generated mapping may also be viewed as being received).

In regards to claim 12, Wang teaches a system, wherein the real world layout is received by the system as a camera capture (e.g. [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702).

In regards to claim 13, Wang teaches a system, wherein the adapting includes positioning the default user space in the physical space and modifying the default user space to more closely match the real world layout space (e.g. as above, [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling; at optional block 708, the electronic device 100 receives modified outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume; the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; Examiner’s note: once received, the virtual bounded area/volume, may be viewed as being positioned).

In regards to claim 14, Wang teaches a system, wherein assigning one or more assets to the SR layer relative to the adjusted user space comprises:
retrieving positional relationships of each of the one or more assets with respect to the default user space (e.g. as above, [0060],Fig.9: the electronic device 100 renders a VR environment for display but does not display the boundaries of the bounded cage 610; Examiner’s note: where the plurality of objects positioned/assigned in the VR environment, such as objects shown in 1302 of Fig.13, are viewed as the one or more assets, which are also viewed as collectively defining the layer/layout of the virtual environment with respect to the virtual bounded area/volume; positional relationships may be viewed as being retrieved); and
assigning the one or more assets to the SR layer while maintaining the respective positional relationships (e.g. [0030]: the electronic device 100 then can generate a graphical representation 138 representing, for example, a VR environment; as the electronic device 100 moves relative to the previous view, the electronic device 100 updates the graphical representation 138 so as to reflect the changed perspective; Examiner’s note: this suggests that positions of objects would be maintained).

In regards to claim 15, Wang teaches a system, wherein assigning one or more assets to the SR layer relative to the adjusted user space comprises:
identifying at least one object in the physical space that is included within the adapted user space (e.g. [0067],Fig.11: after detecting the presence of an unmapped object within the virtual bounded floor plan 800 (e.g. the dog 1102), the electronic device 100 displays a collision warning 1104 overlaid the VR environment rendering); and
positioning a first SR asset at a location of the at least one object in the real world layout (e.g. as above, [0067],Fig.11: as illustrated, the collision warning 1104 is presented as a point cloud representation of the dog 1102).

In regards to claim 16, Wang teaches a system, wherein the first asset is a virtual representation of the at least one object (e.g. as above, [0067],Fig.11: point cloud representation of the dog 1102).

claim 17, Wang teaches a system, wherein the first asset is configured to indicate to the user that the user should avoid the location while navigating the SR environment (e.g. [0067],Fig.11: collision warning).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Bailey as applied to claim 4 above, and further in view of Seidl (US Pat. 5,583,977).

In regards to claim 5, the combination of Wang and Bailey teaches the system of claim 4, wherein the modification is made to more closely match the real world layout (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the system, wherein the modification includes scaling.

However, Seidl teaches a system, wherein the modification includes scaling (e.g. c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang and Bailey to modify a bounding box, in the same conventional manner as taught by Seidl as both deal with modifying 

In regards to claim 6, the combination of Wang, Bailey and Seidl teaches a system, wherein scaling the default user space comprises at least one of the following: changing a shape of the default user space or changing a shape of the default user space (e.g. Seidl as above, c.7 L.27-50,Fig.4: moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected; see also c.8 L.65-c.9 L.19: scaling manipulation allows re-sizing the bounding box along with the 3D object inside across one or two dimensions of the chosen face of the bounding box; of course, re-sizing the bounding box along with the 3D object it contains across one or two dimensions of the chosen face alters the relative dimensions of the bounding box and object and is thus a non-homogenous scaling operation; Examiner’s note: this shows that the bounding box would change shape as it does not maintain ratio; Wang relied upon for bounding box being a default user space).

In regards to claim 7, the combination of Wang and Bailey teaches the system of claim 4, wherein the modification is made to more closely match the real world layout (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the system, wherein the modification includes reorienting.

However, Seidl teaches a system, wherein the modification includes reorienting (e.g. as above, c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected).

In addition, the same rationale/motivation of claim 5 is used for claim 7.

In regards to claim 8, the combination of Wang and Bailey teaches the system of claim 4, wherein the modification is made to more closely match the real world layout (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the system, wherein the modification includes relocating.

	However, Seidl teaches a system, wherein the modification includes relocating (e.g. as above, c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected).

In addition, the same rationale/motivation of claim 5 is used for claim 8.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Bailey as applied to claim 2 above, and further in view of Holz et al. (US 2020/0294311 A1).

claim 9, the combination of Wang and Bailey teaches the system of claim 2, wherein a second default space is applied and is adaptable within the SR environment that can be accessed by a user (e.g. Wang as above, [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); see also Wang, [0047],Fig.7: for ease of illustration, the method 700 is depicted and generally described as a single loop of operations that can be performed multiple times; it is understood that the steps of the depicted flowchart of Fig.7 can be performed in any order, and certain ones can be eliminated, and/or certain other ones can be added or repeated depending upon the implementation; Examiner’s note: this suggests a second virtual bound area/volume may be generated based on a different physical environment), but does not explicitly teach the system, wherein the second default space can be safely accessed by a user from the first user space.

	However, Holz teaches a system, wherein a second user space can be safely accessed by a user from the first user space (e.g. [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly to effectively limit the amount of rendering and/or updating of a virtual environment based on physical environment at any given time, thereby providing a smoother and more efficient physical-to-virtual experience; see also [0123]: based on the environmental sensor data received, the computing device can either generate a virtual room or virtual corridor having virtual boundaries that correspond to detected dimensions of a physical room or physical corridor (or hallway) in the physical environment; Examiner’s note: this suggests accessing different spaces while roaming).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang and Bailey to update on-the-fly while roaming, in the same conventional manner as taught by Holz as both deal with virtual environment safety. The motivation to combine the two would be that it would allow the generation of different virtual bounded areas/volumes which would correspond to different physical areas accessed while roaming.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 19 above, and further in view of Seidl (US Pat. 5,583,977).

In regards to claim 20, Wang teaches the method of claim 19, wherein the modification is made to the default user space to more closely match the real world layout (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the method, wherein the modification includes at least one of the following:
scaling; 
reorienting; or 
relocating.

However, Seidl teaches a method, wherein the modification includes at least one of the following:
scaling (e.g. c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected); 
reorienting (e.g. as above, c.7 L.27-50,Fig.4: rotating (reorienting)); or 
relocating (e.g. as above, c.7 L.27-50,Fig.4: moving (relocating)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang and Bailey to modify a bounding box, in the same conventional manner as taught by Seidl as both deal with modifying boundaries of a box. The motivation to combine the two would be that it would allow the user to modify the boundaries of the box in other ways.

Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 10 was/were carefully reviewed and a search with regards to independent claim(s) 1 and intervening claim(s) 2, 9 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched. To note, claim 10 is also rejected under USC 112 and as noted above in the 112 rejection of claim 10, claim 10 is being viewed as being dependent on claim 9 instead of claim 5.

Regarding claim(s) 10 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the system of claim 9, wherein the adapting of the first default user space and the second default user space includes providing connections between them by locating doorways in the real world layout then connecting the first default user space and the default user second space at those doorways (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612